          Case 5:17-cv-01234-SLP Document 58 Filed 04/18/19 Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF OKLAHOMA

THE PHILADELPHIA INDEMNITY                            )
INSURANCE COMPANY,                                    )
                                                      )
       Plaintiff,                                     )
                                                      )
v.                                                    )       Case No. CIV-17-1234-SLP
                                                      )
HOTELMACHER, LLC, d/b/a                               )
HOLIDAY INN EXPRESS, et al,                           )
                                                      )
       Defendants.                                    )


                                            ORDER

       The parties have previously requested that the discovery deadlines in this case run

parallel to the deadlines in Casilao v. Hotelmacher LLC, No. CIV-17-800 SLP and Francis

v. Apex USA, Inc., No. CIV- 18-583-SLP. See Joint Status Report [Doc. No. 52], ¶ 8(F).

However, the scheduling orders entered in the two referenced actions are specialized and

the Court has entered deadlines as to the class-certification phase of the litigation only.

       The Court finds, therefore, that the following deadlines govern this action, subject

to any modifications that might be necessitated once the class certification rulings in the

Casilao and Francis cases have been made:


       Motions to amend pleadings to be filed by              5/18/2019
       Discovery to be completed by                           3/27/2020
       Dispositive motions to be filed by                     5/15/20201

1
  The Court recognizes, based on representations in the Joint Status Report, that certain issues may
not be ripe prior to any final and non-appealable judgment or adjudication of issues in the Casilao
and Francis actions. See Joint Status Report, ¶ 14. If the parties to this action anticipate the need
to file more than one summary judgment motion, they can move for such relief at the appropriate
          Case 5:17-cv-01234-SLP Document 58 Filed 04/18/19 Page 2 of 2




       No other pretrial deadlines will be set at this time.

       IT IS SO ORDERED this18th day of April, 2019.




time. See LCvR 56.1(a). Similarly, if an extension of the dispositive motion deadline is warranted,
the parties can move for such relief at the appropriate time.
                                                2
